DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
 	Applicants’ response of December 13, 2021, to the non-final action mailed October 20, 2021, has been entered. Claims 9 and 17 have been amended, claims 10 and 13, and no claims have been newly added.  Claims 1-9, 11-12, and 14-17 are pending.  Claims 1-8 and 16 stand withdrawn.  Claims 9, 11-12, 14-15, and 17 are under current examination.
Withdrawn Claim Rejections - 35 USC § 112
Claims 9, 11-12, 14-15, and 17 were rejected in the previous Office action mailed October 20, 2021, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for reasons of record. Applicants’ amendment to claims 9 and 17 renders the rejection moot.  Applicants have amended the base claims to delete the numbers of each unit making up the polymer.  Accordingly, the rejection is hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.
NEW - Claim Rejections - 35 USC § 112(a)
Applicant’s amendment necessitates the new ground of rejection.
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 9, 11-12, 14-15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	37 CFR 1.118(a) states “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”. In the instant case the instant amendment to base claims 9 and 17 deleting the structure (I) and describing a butylene containing polyether foam control agent in a much broader way without specifying how each portion of the foam control agent is connected is considered new matter.  The specification as filed limited the a butylene containing polyether foam control agent to that of structure (I).  The instant claims do not limit a butylene containing 
	 MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph-written description requirement”. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981) teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed…If a claim is amended to include subject matter, limitation or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes, “When an amendment is filed in reply to an objection or rejection based on U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is 

New Claim Rejections - 35 USC § 112(b)
Applicant’s amendment necessitates the new ground of rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 9, 11-12, 14-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 and 17 have been amended to remove structure (I) and describe a butylene containing polyether foam control agent. Based upon the instant claim amendment the structure(s) of the a butylene containing polyether foam control agent is not clear. It is not clear as how the different components are attached to each other, what additional components are in the polymer as the claim recites “a copolymer having”, the order of attachment, what is part of the main chain and what is a pendant group.  Moreover, the claim recites a propylene oxide remnant after copolymerization and 1,2-butylene oxide 

Response and Claim Rejections - 35 USC § 103
Applicant’s amendment necessitates the modified grounds of rejection
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 9, 11-12, 14-15, and 17 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Lindner (Pub. No.: WO 2015/023434; Pub. Date: Feb. 19, 2015) for reasons of record.

Regarding claims 9 and 17, Lindner discloses an adjuvants for agrochemical active formulation (abstract) comprising 

    PNG
    media_image1.png
    115
    495
    media_image1.png
    Greyscale
(page 11 lines 8-10), wherein R3 is a straight or branched chain having from 4 to 40 carbons, AO can be one type or multiple different types of oxyalkylene group(s), including oxypropylene, 
	With respect to the limitation of wherein the polvether foam control agent comprises greater than 20 wt% 1,3-butylene oxide remnant  based on a total weight of the polvether foam control agent, Lindner discloses wherein the RO comprises 2 different groups the X value of each of the oxyalkylene groups will be between 1 to 30 (Lindner page 11 line 20 through page 12 line 5).  This would include embodiments wherein the instantly claimed 1,2-butylene oxide is greater than 20% of the polyether foam control agent.  Finally, Lindner discloses adjusting the (AO)x groups in order to effect the viscosity of the formulation (page 11 lines 27-28).  As such the instantly claimed 20 wt%1,3-butylene oxide remnant  would be a result effective variable and would have been prima facie obvious at the time of filing to manipulate the wt percentage of each alkyl oxide to achieve a desired viscosity for the formulation.
With respect to the newly added limitation of “consisting essentially thereof” the specification as filed provides no definition of “consisting thereof” and never limits the PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). See also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893,   If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also MPEP § 2111.03. The claim as a whole, including all limitations found in the preamble (see Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention)), the transitional phrase, and the body of the claim, must be sufficiently supported to satisfy the written description requirement.  The Applicants have not provided any evidence that the additional components of Lindner would materially change the basic and novel characteristics of the invitation.

Regarding claim 11, Lindner discloses wherein the pesticide is glyphosate (page 25 lines 15-17).


Regarding claim 14, Lindner discloses wherein the formulation is a soluble liquid (page 16, line 9).

Regarding claim 15, Lindner discloses wherein the formulation does not undergo separation under any storage (page 31 lines 10-11), which meets the instant limitation of stable in the range of 0 to about 60 °C.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the adjuvant of Structure II, a pesticide, and water into an agrochemical active formulation as disclosed by Lindner, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Lindner had already disclosed an agrochemical active formation comprising the adjuvant of Structure II, pesticide, and water.  It would have only required routine experimentation to modify the composition of Lindner for a agrochemical active formation comprising the adjuvant of Structure II, pesticide, and water as required by the claimed invention.


Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejections they are addressed as followed.
	Applicants traverse the 103 rejection arguing  that the claim recites “consisting essentially of” limits the materials or steps to those that do not materially affect the basic and novel  characteristics of the claimed inventions.  Linder requires a first and second adjuvant and therefore do not meet the instant claim limitations.  Furthermore, the polyether foam control agent, the pesticide active, the additive, and the water are 100 weight of the agrochemical formulation.  Therefore, there would be no room for the extra adjuvants in the composition.  Linder does not teach or suggest a foam control agent comprising greater than 20Wt% of 1,2-butylene oxide remnant.  Linder recites that “preferably, the alkylene group is selected from oxyethylene and/or oxypropylene” and not the 1,2-butylene oxide.  Linder fails to include the first adjuvant and second adjuvant comprising PO or BO, let alone the foam control as instantly claimed to reduce viscosity.  The present application shows improved defoaming as compared to PO and EO/PO foam control agents, while Linder does not include any testing relating to defoaming.

	Applicant’s arguments have been fully considered, but not found persuasive.  Applicant once again argues that the instant claims read on “consting essentially thereof” 
 According to MPEP 2163 II A 1. [A]bsent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). See also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893,   If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also MPEP § 2111.03. The claim as a whole, including all limitations found in the preamble (see Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) 
	Additionally, with respect to Applicant’s repeated argument that Lindner requires a combination of adjuvants and therefore would not be 100 wt% of the agriculture formulation, this has been once again fully considered, but not found persuasive.  The claim is directed to an agrochemical formulation “consiting essentially thereof” as stated for the reasons set forth above “consisting essentially thereof” has been interpreted as comprising.  Pursuant to MPEP 2111.03 (I) the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Accordingly, the claim allows for other adjuvants.  Therefore the composition can contain other elements that are not part of the instantly claimed agrochemical formulation, such as additional adjuvants.  The additional adjuvants just would not be part of the instantly claimed foam control agent, the pesticide, the additive, and water.  Moreover, the coajuvant of Lidner are the instantly claimed foaming agent and calling something an adjuvant or foaming agent does not change that it is the instantly claimed compositional component.
 	Once again Applicant’s repeated argument that Lidner does not teach the instantly claimed amount of the foam control agent, this argument has been fully considered, but 
	With respect to Applicant’s argument of Lindner preferring ethylene oxide or oxypropylene, this has been fully considered, but not found persuasive as the disclosure of Lindner is not limited to preferred embodiments.  Moreover, as the instant rejection is not a 102 type rejection the teaching of Lidner is not limited to a specific example.  
	With respect to Applicant’s argument that the combination of PO/BO has a better defoaming properties as compared to EO/PO, the measuring of a property does not overcome a prima facie obviousness rejection.  In order to overcome the prima facie obviousness rejection, Applicant needs to provide evidence that the results are indeed unexpected by providing evidence of greater than expected results or evidence of an unexpected property.  The burden is on the applicant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance.  Additionally, a showing of unexpected results must be commensurate in scope with the invention as claimed.  The instant claims are open ended and broader than the specific formulations 
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617